Case 2:17-cv-01745-RFB-DJA Document 37-3 Filed 01/15/19 Page 1 of 4

EXHIBIT C

DECLARATION OF DANIELLE RICHARD

EXHIBIT C

 
mo ft HN a oO FF B&O NO

mm WwW MB NM NM RD NM RDB Be a a i
eu GS oa ££ OO NS = SG YH OA DW Om Bw YY FE OO

Case 2:17-cv-01745-RFB-DJA Document 37-3 Filed 01/15/19 Page 2 of 4

ADAM PAUL LAXALT
Attorney General

HENRY H. KIM (Bar No. 14890)
Deputy Attorney General

State of Nevada

Office of the Attorney General

555 E. Washington Ave., Ste. 3900

Las Vegas, Nevada 89101

(702) 486-3095 (phone)

(702) 486-3773 (fax)

Email: hkim@ag.nv.gov

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Wayne A. Porretti, Case No, 2:17-cv-01745-RFB-CWH
Plaintiff,
DECLARATION OF
Vv. DANIELLE RICHARD

Dzurenda, et al.,

Defendants.

 

 

 

I, DANIELLE RICHARD, hereby attest that the following statements are true and
correct to the best of my knowledge:

1. In connection with the filing of this Declaration, I was contacted by Henry H.
Kim, a Deputy Attorney General of the Nevada Attorney General’s Office, who, on
information and belief, represents Defendants, in the matter Porretti v. Dzurenda et al.,
Case No. 2:17-cv-01745-RFB-CWH, now proceeding in the United States District Court,
District of Nevada. I have personal knowledge of and am competent to testify regarding the
matters stated in this Declaration.

2. This Declaration provides information to be used in support of Defendants’
Response to Plaintiffs Letter Construed as a Motion for Preliminary Injunction.

3. Tam currently employed by Nevada Department of Corrections (NDOC) as a
Director of Nursing Services for Mental Health.

4. I am also familiar with NDOC’s policies and procedures on treatment of

mental disorders.

Page 1 of 3

 

 
mo PF YN OD oO SF CO NB

BN Ne RO NO DD DD pt
on GD Om FF BD NS HF CF Oo eB IN DR oe 6B hlUuwhehmhLUlUlhtUlUMmLe CUO

 

 

Case 2:17-cv-01745-RFB-DJA Document 37-3 Filed 01/15/19 Page 3 of 4

5. As stated in a progress note dated May 31, 2017 in Porretti’s medical records,
Wellbutrin and Seroquel were discontinued per a directive from the Medical Director at the

time as well as Pharmacy. Both medications have remained as non-formulary since that

time.

6. There is nothing in Porretti’s medical records showing that he is allergic to
Effexor.

7. Porretti’s medical records do not show any complaints of psychotic episodes by

the inmate. This includes medical charts regarding inmate complaints as well as staff
documentation of the inmate’s behavior observed. The only thing relating to psychosis that
was documented was self-reported Auditory Hallucinations, which is not, by itself, an
indicator of psychesis. Further, it most definitely does not substantiate a claim of a
“psychotic episode.”

8. Any inmate who is on psychiatric medication is seen at least every 90 days by
a psychiatrist, an internal medicine physician, or an Advanced Practice Nurse
automatically.

9. Over an extended period of time, Porretti was diagnosed with Tourette’s,
polysubstance abuse, and Attention Deficit Hyperactivity Disorder. Similar to the
customary practice in Internal Medicine, a psychiatrist medicates according to the patient’s
diagnosis. Neither Seroquel nor Wellbutrin are proper medications indicated for these
diagnoses, even if they were formulary medications.

10. Schizophrenia is mentioned as a possible diagnosis, but this seems to be
entirely self-reported. The inmate complains of hearing voices and has been offered a
plethora of medication to address this, which he consistently claimed did not work for the
voices.

ll. Zyprexa is the standard for treating Auditory Hallucinations as studies show
it to be far more effective than Seroquel.

12. There are no entries in the records supporting any depression except for self-

reported suicidal thoughts,

Page 2 of 3

 

 
eo fo nN Gf oO Fe SS BS

mo SS Ww wm Ww SS SHB SBS BH SF LS FSF YS SY YF FEF YS FH
Dales oO Ff eo BD FP S&F Se wo HN DO an FF SF NY FF &

 

 

 

13, There is nothing in the medical records that supports a psychiatric diagnosis

that can only be treated with Seroquel and Wellbutrin. Seroquel is an anti-psychotic and
Wellbutrin is an anti-depressant.

14. I can confidently say that Porretti’s visits as well as his medical records do
not support diagnosis of a psychosis.

15, Nothing in the medical records supports a depression diagnosis, but if he
were to be medicated for depression, Wellbutrin would be contraindicated as a
treatment due to his diagnosis of Tourette’s. In other words, Wellbutrin would make his
Tourette’s worse.

16. In addition to the foregoing, Wellbutrin and Seroquel are being recognized
nationwide as drugs of abuse in prisons, which is supported by peer-reviewed studies.

17, It would be clinically irresponsible to prescribe either medication to Porretti,
especially considering his history of polysubstance abuse.

I declare under penaity of perjury pursuant to 28 U.S.C. § 1746 that the foregoing
is true and correct.

EXECUTED this /&_ th day of January, 2019

  

 

Page 3 of 3

 

 

 
